— In an action for a declaratory judgment with respect to the parties’ marital status and for a judicial separation, the defendant appeals from a judgment of the Supreme Court, Queens County, entered August 27, 1963 after a non jury trial, upon the court’s decision, which: (1) declared an alleged separation agreement to be null and void; (2) declared an alleged Mexican divorce to be null and void; (3) declared plaintiff to be the lawful wife of defendant; (4) granted her a judicial separation; and (5) directed that defendant pay permanent alimony to plaintiff of $85 per week. Judgment reversed on the law, without costs, and a new trial granted. No questions of fact have been considered. Prior to the new trial, plaintiff is directed to bring in as a party defendant the woman whom defendant claims to have married in Greece on January 27, 1963, and with whom he presently resides in New York. She is an indispensable party in this action; without her no effective judgment may be rendered (Varriehio v. Varriehio, 269 App. Div. 678; Bard v. Bard, 16 A D 2d 801; Williams v. Williams, 17 A D 2d 958; Lauricella v. Lauricella, 13 Mise 2d 799). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.